EX-10.1

 

ADVICE OF BORROWING TERMS

 

Relationship Office:

South Yorkshire Corporate Business Centre

Date:

28 September 2001

 

Borrower(s)
CJVander Limited
International Silver Company Limited

 

 

Registered Number
763852
03768277

 

We intend that the facilities listed in Part 1 of the attached Facility Schedule
(the "on-demand facilities") should remain available to the borrower(s) until 30
April 2002 and all facilities should be reviewed on or before that date.  The
facilities are, however, subject to the following:-

 

•          the terms and conditions below,

•          the specific conditions applicable to an individual facility as
detailed in the Facility Schedule,

•          the Security detailed in the attached Security Schedule, and

•          the attached General Terms.

 

All amounts outstanding are repayable on demand which may be made by us at our
discretion at any time and the facilities may be withdrawn, reduced, made
subject to further conditions or otherwise varied by us giving notice in
writing.

 

Conditions:

The following conditions must be satisfied at all times while the facilities are
outstanding, but this will not affect our right to demand repayment at any time:

 

•          A signed copy of this Advice of Borrowing Terms to be returned to us.

 

•          Audited accounts to be provided to us within 180 days of the
financial year end to which they relate.

 

•          Monthly management accounts to be provided to us within 21 days of
the end of the month to which they relate; to include Profit & Loss, Balance
Sheet and Aged Debtor/Creditor listings with suitable commentary/explanations re
any divergence from budget.

 

•          Facilities remain available subject to our agreed lending formula
calculated on the following basis:

 

            [Debtors < 3 months + Stock x 40%] to cover utilized facilities in a
ratio of minimum 2:1

 

•        Given the current trading of C J Vander Ltd and insolvent balance sheet
footings (ie treating the parental suppost as a long term liability), we will
continue to extend existing levels of support on the basis of the clear
integrity of the parent undertaking.

 


Interest Set Off:

Cleared debit and cleared credit balances in the same currency on non-interest
bearing curent accounts and loan accounts repayable on demand specified below
(the "Interest Set Off Accounts") will be used to calculate, on a daily basis,
the net cleared debit balance of the Interest Set Off Accounts.  The Interest
Set Off Accounts, which we have agreed are to be set off for interest
calculation purposes, are detailed in the attached Facility Schedule which also
specifies the frequency at which interest will be payable and the rate or rates
at which it will be charged on the net cleared debit balance.

 

Cleared debit balances which are set off on a daily basis by cleared credit
balances on the Interest Set Off Accounts will incur interest at the Set Off
Rate specified in the attached Facility Schedule.

 

/s/  A Tyas

Corporate Manager

For and on behalf of

National Westminster Bank Plc

 

Acceptance:

•           To signify your agreement to the terms and conditions outlined above
please sign and return the enclosed copy of this Advice of Borrowing Terms
within 28 days.

 